Citation Nr: 0702914	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1989 and from June 1994 to January 1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.

The veteran testified at a personal hearing before the 
undersigned in February 2006.


FINDINGS OF FACT

1.  The veteran does not have a left ear hearing loss 
disability.

2.  The veteran's right ear hearing loss is diagnosed as 
conductive hearing loss.  It is not shown to have been 
incurred in or aggravated by service or to be proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1153, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and April 2005 
and a rating decisions in July 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in February 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran contends that he has bilateral hearing loss as a 
result of exposure to acoustic trauma while serving in the 
Air Force as a maintenance technician and that service 
connection should be granted for bilateral hearing loss.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.  Service connection may also be 
established for certain chronic diseases manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  Other 
organic diseases of the nervous system are chronic diseases 
with a presumptive period of one year.  38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records for his periods of 
active duty are unavailable.  An October 1993 Air Force 
National Guard Enlistment examination found pure tone 
thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
5
5
LEFT
20
15
20
10
15

In an accompanying report of medical history the veteran 
stated that he did not have any hearing loss.

That examination was conducted approximately eight months 
prior to the veteran's period of active duty that began in 
June 1994, and almost four years following the veteran's 
period of active duty that ended in December 1989.

A July 2004 VA examination found pure tone thresholds in 
decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
20
20
LEFT
15
15
10
15
15

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 94 percent in the left ear.  
The examiner noted the veteran's exposure to jet engine noise 
during his Air Force service and the use of ear protection, 
except in emergency situations.  The examiner diagnosed 
normal left ear hearing for VA standards.  The examiner 
stated that the data was most consistent with conductive 
impairment in the right ear.  The examiner opined that it was 
not likely that the veteran's hearing loss was related to 
noise exposure while in the service.

The Board finds that service connection for left ear hearing 
loss must be denied because the numerical pure tone 
thresholds do not meet the criteria to be considered a 
disability for VA purposes.  None of the veteran's auditory 
thresholds in the left ear in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater.  None 
of the veteran's auditory thresholds in the left ear in the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 
decibels or greater.  His left ear speech recognition score 
using the Maryland CNC Test is 94 percent, and thus not less 
than 94 percent.  Therefore, he does not have a hearing loss 
disability in the left ear for VA purposes.  38 C.F.R. 
§ 3.385.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, the Board finds that 
service connection for left ear hearing loss must be denied.

The evidence does show the presence of right ear hearing loss 
that constitutes a disability for VA purposes.  The veteran's 
speech recognition score in the right ear was 88 percent.  
The finding qualifies as a right ear hearing loss disability 
for VA purposes because it is less than 94 percent.  
38 C.F.R. § 3.385.

However, the Board finds that the veteran's right ear hearing 
loss is not shown to have been incurred in or aggravated by 
service or to be proximately due to or the result of any 
disease or injury incurred in or aggravated by service.

The July 2004 VA examiner found that the veteran's right ear 
hearing loss data was most consistent with conductive 
impairment.  Conductive impairment does not constitute an 
organic disease of the nervous system, so the disability may 
not be presumed to be service connected because it is not a 
presumptive condition.  38 C.F.R. §§ 3.307, 3.309.  In any 
event, the condition is not shown to have manifested to a 
compensable degree within one year following the veteran's 
separation from service and at the present time still has not 
manifested to a compensable degree.  See 38 C.F.R. §§ 4.85, 
4.86.

There are no service medical records available from the 
veteran's active duty service.  Therefore, the Board finds 
that the evidence does not show that the veteran had a 
hearing loss during his first period of active service from 
January 1981 to December 1989.

The October 1983 service examination referenced above was 
conducted prior to the veteran's entry to active duty in June 
1994.  To the extent that any hearing impairment is shown by 
that examination, the hearing impairment would preexist his 
entry into active service in June 1994.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during that service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

There is no evidence of record demonstrating any increase in 
severity of any right ear hearing impairment during the 
veteran's active service from June 1994 to January 1995.  No 
competent medical evidence has been presented showing any 
increase in severity during the veteran's service.  
Therefore, the Board finds that aggravation of right ear 
hearing impairment is not shown by the evidence of record.

Furthermore, the October 1993 examination does not diagnose 
any hearing loss.  Therefore, alternatively, the veteran 
could be presumed sound upon entry to service in June 1994.  
There is no evidence of record that shows that right ear 
hearing loss was incurred during his active duty from June 
1994 to January 1995.

The July 2004 VA examiner evaluated the veteran's right ear 
hearing loss and found that it was not likely related to 
noise exposure while in the service.  That is the most 
persuasive evidence of record and no competent contrary 
opinion has been presented.

Therefore, the Board finds that the veteran's right ear 
hearing loss, diagnosed as conductive hearing loss, is not 
shown to have been incurred in or aggravated by service or to 
be proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Therefore, service 
connection for right ear hearing loss is denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss and that claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


